DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Claims 1-20 are currently pending. Claims 1, 5, 9, 11 and 17 have been amended. No claims were cancelled; no new claims were added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5, 7, 8; 9, 10, 11, 13, 14; 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev et al (US 2014/0106523 A1, hereafter Koldiaev) in view of Tsai et al (US 2014/0252412 A1-IDS prior art of record, hereafter Tsai 412).
Re claim 1, Koldiaev discloses in FIG. 14c (with references to FIGS. 4, 6, 14a and 14b) a device comprising:
an n-type transistor (n-channel VSTB FET; ¶ [0097] and [0108]) on a substrate (200; ¶ [0096]), the transistor (n-channel VSTB FET) comprising at least one gate stack (700/800; ¶ [0097] and [0108]), source (area under 500; ¶ [0097] and [0108]) and drain (area under 600; ¶ [0097] and [0108]) regions on opposite sides (left/right) of the at least one gate stack (111), and spacers (laminate 100/101/102; ¶ [0045]; [0097]; [0101] and [0108]) alongside, and on top of, the at least one gate stack (700/800);
a dielectric (dielectric laminate 103/301/300; ¶ [0045] and [0108]) over (above top and side surfaces) the transistor (n-channel VSTB FET), wherein the dielectric (103/301/300) extends horizontally (left-to-right) over the at least one gate stack (700/800) and the spacers (100/101/102), and wherein the dielectric (103/301/300) is present alongside (adjacent) and below (under vertically) at least one of the spacers (100/101/102);

epitaxial material (500/600; ¶ [0097] and [0130]) in the contact trenches (unlabeled spaces) on the source and drain regions (under 500/600), and wherein the epitaxial material (500/600) is present entirely (completely) within the contact trenches (unlabeled spaces filled by 500/600 and 108) and are below (under vertically) a top (uppermost surface) of the at least one gate stack (700/800).

Koldiaev fails to disclose a crystalline phosphorous-doped layer in the contact trenches (unlabeled spaces filled by 500/600 and 108) on the epitaxial material (500/600), wherein the crystalline phosphorous-doped layer has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3, and wherein 
the crystalline phosphorous-doped layer is present entirely within the contact trenches and is below a top of the at least one gate stack (700/800).
However,
Tsai 412 discloses in FIG. 4A a device comprising: an n-type transistor (NFET 400A; ¶ [0020]) on a substrate (408A); a gate stack (unlabeled structure above channel 406A; ¶ [0020]); an epitaxial material (1st epitaxial material SiC 410A; ¶ [0020]) in contact trenches (recesses; ¶ [0020]) on source (402A; ¶ [0020]) and drain regions (404A; ¶ [0020]); and a crystalline phosphorous-doped layer (silicon phosphate, SiP 412A; ¶ [0020]) in the contact trenches (recesses) on the epitaxial material (SiC 410A), wherein the crystalline phosphorous-doped layer (412A SiP) has a homogenous phosphorous concentration (uniform phosphorous concentration; ¶ [0010]; [0019]; and 21 at./cm3 (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]), and wherein both the epitaxial material (410A) and the crystalline phosphorous-doped layer (412A) are below a top (uppermost surface) of the at least one gate stack (over channel 406A).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Koldiaev by substituting the epitaxial material and the crystalline phosphorous-doped layer in contact trenches on epitaxial material of Tsai for the epitaxial material of Koldiaev, wherein the crystalline phosphorous-doped layer has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3, and wherein both the epitaxial material and the crystalline phosphorous-doped layer are present entirely within the contact trenches and are below a top of the at least one gate stack as disclosed by Tsai 412 to form a lower diffusion barrier while lowering contact resistivity and increasing electron mobility in the device channel resulting from strain (Tsai 412; ¶ [0009]-[0010]; [0013] and [0020]).

Re claim 2, Koldiaev discloses the device of claim 1, but fails to disclose wherein the phosphorous concentration is from about 4 x 1021 at./cm3 to about 1 x 1022 at./cm3, and ranges therebetween.
However, Tsai 412 discloses wherein the phosphorous concentration is from about 4 x 1021 at./cm3 to about 1 x 1022 at./cm3, and ranges therebetween (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]) for the strained devices discussed above for claim 1.

Re claims 3 and 4, Koldiaev and Tsai discloses the device of claim 1, wherein the epitaxial material (500/600 of Koldiaev or 412A of Tsai) comprises phosphorous doped silicon (Koldiaev: ¶ [0097] or Tsai: ¶ [0020]); and wherein the epitaxial material has a formula Si1-xPx (SiP; Tsai: ¶ [0020]) for the strained devices discussed above for claim 1.

Re claims 5 and 11, Koldiaev discloses the device of claim 1 and claim 9, further comprising: a metal liner (barrier; ¶ [0097]) lining (covering) the contact trenches (region of 500/600 and 108 filled by 108), wherein the metal liner (barrier) is in direct contact with (physically touches by filling region of 108; ¶ [0097]) both the dielectric (portions 103/301 of 103/301/300) and the spacers (portion 102 of 100/101/102).

Re claims 7, 8; 13 and 14, Koldiaev discloses the device of claim 5; and claim 11, further comprising: a gap fill metal (conductive material; ¶ [0097]) filling the contact trenches (spaces filled by 108) over the metal liner (barrier); and wherein the gap fill metal (conductive material) comprises a metal selected from the group consisting of tungsten (W; ¶ [0097]), cobalt, and combinations thereof.

Re claim 9, Koldiaev discloses in FIG. 14c (with references to FIGS. 4, 6, 14a and 14b) a device comprising:
an n-type transistor (n-channel VSTB FET; ¶ [0097] and [0108]) on a substrate (200; ¶ [0096]), the transistor (n-channel VSTB FET) comprising at least one gate stack 
a dielectric (dielectric laminate 103/301/300; ¶ [0045] and [0108]) over (above top and side surfaces) the transistor (n-channel VSTB FET), wherein the dielectric (103/301/300) extends horizontally (left-to-right) over the at least one gate stack (700/800) and the spacers (100/101/102), and wherein the dielectric (103/301/300) is present alongside (adjacent) and below (under vertically) at least one of the spacers (100/101/102);
contact trenches (filled by 500/600 and 108) in the dielectric (103/301/300) that extend down to the source and drain regions (under 500/600); and
a metal silicide layer (not shown; ¶ [0097]) in the contact trenches (unlabeled spaces filled by 500/600) on the source and drain regions (under 500/600), wherein the metal silicide layer has a doping concentration (unspecified amount of n-type dopant phosphorus, P from 500/600), and wherein the metal silicide layer is present entirely within the contact trenches (spaces filled by 500/600 and 108) and is below a top (uppermost surface) of the at least one gate stack (700/800).

Koldiaev fails to disclose the metal silicide layer has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3.
However,
21 at./cm3 (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]); and a metal silicide layer (Ni silicidation; ¶ [0027]) on the source (402A; ¶ [0020]) and drain regions (404A; ¶ [0020]), wherein the metal silicide layer (Ni silicidation) has a doping concentration (unspecified).
For the record, the Ni silicidation forms from the underlying crystalline phosphorous-doped layer, and would thus have the same doping concentration of phosphorous (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]) since the metal reacts with the phosphorous-doped silicon of the layer to form the silicide (¶ [0027]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Koldiaev by substituting the epitaxial material and the crystalline phosphorous-doped layer in contact trenches on epitaxial material of Tsai for the epitaxial material of Koldiaev, and forming the metal silicide layer from the crystalline doped layer on the epitaxial material as raised source drain junctions, wherein the metal silicide layer has a homogenous (uniform) phosphorous concentration that is greater than about 1.5 x 1021 at./cm3 as disclosed by Tsai 412 to form a lower diffusion barrier while lowering contact resistivity 

Re claim 10, Koldiaev discloses the device of claim 9, but fails to disclose wherein the phosphorous concentration is from about 4 x 1021 at./cm3 to about 1 x 1022 at./cm3, and ranges therebetween.
However, as discussed above for claim 9, the metal silicide layer (Ni silicidation) forms from the underlying crystalline phosphorous-doped; and would thus have the same doping concentration of phosphorous from about 4 x 1021 at./cm3 to about 1 x 1022 at./cm3 (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]) since the metal reacts with the phosphorous-doped silicon of the layer to form the silicide (¶ [0027]).

Re claim 17, Koldiaev discloses in FIG. 14c (with references to FIGS. 4, 6, 14a and 14b) a device comprising:
an n-type transistor (n-channel VSTB FET; ¶ [0097] and [0108]) on a substrate (200; ¶ [0096]), the transistor (n-channel VSTB FET) comprising at least one gate stack (700/800; ¶ [0097] and [0108]), source (area under 500; ¶ [0097] and [0108]) and drain (area under 600; ¶ [0097] and [0108]) regions on opposite sides (left/right) of the at least one gate stack (111), and spacers (laminate 100/101/102; ¶ [0045]; [0097]; [0101] and [0108]) alongside, and on top of, the at least one gate stack (700/800);
a dielectric (dielectric laminate 103/301/300; ¶ [0045] and [0108]) over (above top and side surfaces) the transistor (n-channel VSTB FET), wherein the dielectric 
contact trenches (filled by 500/600 and 108) in the dielectric (103/301/300) that extend down to the source and drain regions (under 500/600); and
a metal silicide layer (not shown; ¶ [0097]) in the contact trenches (unlabeled spaces filled by 500/600) on the source and drain regions (under 500/600), wherein the metal silicide layer has a doping concentration (unspecified amount of n-type dopant phosphorus, P from 500/600), and wherein the metal silicide layer is present entirely within the contact trenches (spaces filled by 500/600 and 108) and is below a top (uppermost surface) of the at least one gate stack (700/800);
a metal liner (barrier; ¶ [0097]) lining (covering) the contact trenches (region of 500/600 and 108 filled by 108), wherein the metal liner (barrier) is in direct contact with (physically touches by filling region of 108; ¶ [0097]) both the dielectric (portions 103/301 of 103/301/300) and the spacers (portion 102 of 100/101/102); and
a gap fill material (conductive material; ¶ [0097]) over the metal liner (barrier) filling the contact trenches (spaces filled by 500/600 and 108).

Koldiaev fails to disclose the metal silicide layer has a homogenous phosphorous concentration that is greater than about 1.5 x 1021 at./cm3.
However,
21 at./cm3 (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]); and a metal silicide layer (Ni silicidation; ¶ [0027]) on the source (402A; ¶ [0020]) and drain regions (404A; ¶ [0020]), wherein the metal silicide layer (Ni silicidation) has a doping concentration (unspecified).
For the record, the Ni silicidation forms from the underlying crystalline phosphorous-doped layer, and would thus have the same doping concentration of phosphorous (between 2E+21 and 5E+21 atoms/cm3; ¶ [0010]; [0019]; and [0036]) since the metal reacts with the phosphorous-doped silicon of the layer to form the silicide (¶ [0027]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Koldiaev by substituting the epitaxial material and the crystalline phosphorous-doped layer in contact trenches on epitaxial material of Tsai for the epitaxial material of Koldiaev, and forming the metal silicide layer from the crystalline doped layer on the epitaxial material as raised source drain junctions, wherein the metal silicide layer has a homogenous (uniform) phosphorous concentration that is greater than about 1.5 x 1021 at./cm3 as disclosed by Tsai 412 to form a lower diffusion barrier while lowering contact resistivity 

Re claim 18, Koldiaev and Tsai 412 disclose the device of claim 17, wherein the phosphorous concentration is from about 4 x 1021 at./cm3 to about 1 x 1022 at./cm3, and ranges therebetween (see claims 2 and 10 above).

Re claim 20, Koldiaev and Tsai 412 disclose the device of claim 17, wherein the gap fill metal (conductive material) comprises a metal selected from the group consisting of tungsten (¶ [0097]), cobalt, and combinations thereof.

Claims 6; 12, 15, 16; and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev and Tsai 412 as applied to claim 1, and further in view of Sandhu et al (US 5,723,382 A-IDS prior art of record, hereafter Sandhu).
Re claims 6; and 12, Koldiaev and Tsai 412 disclose the device of claim 5; and claim 11, wherein the metal liner (barrier) comprises: a metal nitride layer (¶ [0097]), wherein the metal nitride layer (barrier) is present at the bottom (of portion 108) and along sidewalls (of 101/102) of the contact trenches (spaces filled by 108).
But, fail to disclose wherein the metal liner comprises: a titanium layer on the crystalline phosphorous-doped layer, wherein the titanium layer is present only at a bottom of the contact trenches; and a titanium nitride layer on the titanium layer, wherein the titanium nitride layer is present at the bottom and along sidewalls of the contact trenches.

Sandhu discloses in FIG. 6 (with references to FIGS. 3-5) a device comprising: a metal liner (silicide 51; col. 7, lines 14-27) lining a contact trench (opening 31; col. 6, lines 60-65); wherein the metal liner (51) comprises: a titanium layer (partially consumed Ti 35A; col. 7, lines 14-27), wherein the titanium layer (35A) is present only at a bottom (col. 7, lines 14-27) of the contact trenches (31); and a titanium nitride layer (41; col. 7, lines 27-33) on the titanium layer (35A); and a gap fill metal (conductive layer 62; col. 7, lines 27-33) filling the contact trench (31) over the metal liner (41); and wherein the gap fill metal (62) comprises a metal selected from the group consisting of tungsten, cobalt, and combinations thereof (tungsten; col. 7, lines 27-33).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the titanium layer metal liner lining the contact trench, wherein the titanium layer is present only at a bottom of the contact trenches; wherein the metal liner comprises: a titanium layer on the crystalline phosphorous-doped layer; and a titanium nitride layer on the titanium layer with the structure of Koldiaev and Tsai 412 to form low resistance contacts with improved diffusion barriers (Sandhu; col. 3, lines 52-58).

Re claims 15 and 16, Koldiaev and Tsai 412 discloses wherein the metal silicide layer has a formula NiSix (nickel silicidation; Tsai: ¶ [0027]) the device of claim 9.
But, fail to further disclose wherein the metal silicide layer comprises titanium (Ti); and wherein the metal silicide layer has a formula TiSix.
x (col. 7, lines 14-27).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use TiSix as disclosed by Sandhu instead of the nickel silicidation of Koldiaev and Tsai 412 to form low resistance contacts with improved diffusion barriers (Sandhu; col. 3, lines 52-58) as discussed above for claims 6 and 12.

Re claim 19, Koldiaev and Tsai 412 and Sandhu disclose the device of claim 17, wherein the metal liner (barrier of Koldiaev) comprises: a titanium layer on the crystalline phosphorous-doped layer (412A of Tsai); and a titanium nitride layer on the titanium layer (see claims 6 and 12 above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1; 9; and 17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892